Citation Nr: 0944465	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from March 
to September 1990 and on active duty from December 1990 to 
May 1991, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for chronic fatigue syndrome and granted service connection 
for irritable bowel syndrome, assigning an initial 10 percent 
disability rating.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 30 percent was granted for irritable bowel 
syndrome by rating decisions dated in January 2006 and 
February 2007.  The 30 percent rating is the maximum 
schedular rating for irritable bowel syndrome.  The 
appellant's representative has confirmed that the appellant 
continues to appeal this rating on an extraschedular basis.

The appellant brought a claim for sleep apnea, which was 
denied in September 2006.  The appellant initiated an appeal 
on the sleep apnea claim.  Following issuance of the July 
2007 Statement of the Case, the appellant did not submit a 
Substantive Appeal.  The appellant failed to perfect that 
issue; the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment from 2001 to 2008.  The appellant has 
repeatedly stated that he has sought treatment from 1998 to 
the present, the records of which he wanted associated with 
the claims file.  To date, these records have not been 
associated with the claims folder.  On remand, VA treatment 
records from 1998 to 2001 and from the last update in 
September 2008 to the present must be obtained for the claims 
file.  

The appellant contends that he has chronic fatigue syndrome 
as a result of an undiagnosed illness.  Some of the 
appellant's 2002 to 2005 records indicate that he has the 
disability, others, including an April 2002 Gulf War registry 
examination report and a March 2006 VA examination report, 
indicate that he does not.  The medical evidence is further 
conflicted by the presence of the appellant's fibromyalgia, 
which has been, in part, identified as the cause of the 
appellant's fatigue.  Some treatment entries indicate that 
the appellant had "chronic fatigue/myalgias" an unexplained 
cross between the diagnoses of chronic fatigue syndrome and 
fibromyalgia.  A disability need only be found at the time a 
claim is filed for the purpose of establishing service 
connection, even if subsequent examinations performed while 
the claim is still pending demonstrate that the claimant is 
no longer disabled.  McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  The Board remands for clarification of the 
diagnosis and, if the appellant does not presently have 
chronic fatigue syndrome, a determination as to whether the 
appellant did have chronic fatigue syndrome as of the date of 
his claim in July 2003.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for treatment concerning irritable 
bowel syndrome and chronic fatigue 
syndrome from 1998 to 2001 and from 
September 2008 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA examination to 
determine (1) whether the appellant has 
chronic fatigue syndrome presently, and 
(2) if not, whether the appellant met the 
diagnostic criteria as of July 2003.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

